DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 9-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kornberg (5,242,138) in view of EP 1676743.  Kornberg  teaches the use of first and second slidable shafts (36,38) that are pivotable to an underside of an armrest (62) along with a locking mechanism (26,28) that selectively locks both shafts.  The shafts are slidable within a slots (formed by the tubes (20,22)) in a base.  Kornberg shows all of the teachings of the claimed invention except the use of a locking mechanism comprising a first and second clamp rings disposed around the respective first and second shafts.  EP’743 teaches the use of a locking mechanism with first and second clamp springs (4) disposed around respective threaded first and second shafts (3) having a graspable handle (5) to actuate the locking mechanism.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the armrest of Kornberg with a locking mechanism and shafts as taught by EP’743 in order to allow for ease in adjusting the height of the armrest from a single manual release.           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.   Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        


adb
July 02, 2022